   Case: 1:20-cv-03542 Document #: 50 Filed: 09/02/20 Page 1 of 2 PageID #:3427




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OAKLEY, INC.,
                                                    Case No. 20-cv-03542
                       Plaintiff,
                                                    Judge Robert W. Gettleman
       v.
                                                    Magistrate Judge Young B. Kim
ALL-INBIKE, et al.,

                       Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Oakley, Inc.

(“Plaintiff”) hereby dismisses this action, with leave to reinstate within one hundred and eighty

(180) days, against the following Defendants:

               Defendant Name                                        Line No.
                  All-inbike                                             1
                   astorion                                             20
                 mall3653655                                            26
                   Victgoal                                             42
   Case: 1:20-cv-03542 Document #: 50 Filed: 09/02/20 Page 2 of 2 PageID #:3428




Dated this 2nd day of September 2020.   Respectfully submitted,

                                        /s/ Jake M. Christensen
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Jake M. Christensen
                                        Thomas J. Juettner
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        jchristensen@gbc.law
                                        tjjuettner@gbc.law

                                        Counsel for Plaintiff Oakley, Inc.




                                           2
